Citation Nr: 1717607	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a psychiatric disability, however diagnosed.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depression with psychotic features.

3.  Entitlement to service connection for a bilateral hearing loss disability (claimed as bilateral deafness).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertensive cardiovascular disease.

6.  Entitlement to service connection for dyslipidemia.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for chronic sinusitis.

9.  Entitlement to service connection for a skin disability, to include seborrheic keratosis.

10.  Entitlement to service connection for gastritis (claimed as peptic ulcer disease).

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

12.  Entitlement to service connection for asthma.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

14.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1964 to February 1965 and on active duty from June 1968 to November 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of Puerto Rico.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, hypertensive cardiovascular disease, allergic rhinitis, chronic sinusitis, a skin disability, and asthma, as well as entitlement to TDIU and SMC benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed September 1984 rating decision denied entitlement to service connection for a psychiatric disability, however diagnosed, finding that the Veteran did not have a psychiatric disability that could be linked to service.

2.  Evidence received since the September 1984 rating decision is new, relevant to previously unestablished facts, and probative as to the psychiatric disorder claim.

3.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there is no link between the current hearing loss disability and active service.

4.  Tinnitus is attributable to service.

5.  Dyslipidemia is a laboratory finding and is not a disease or injury within the meaning of applicable legislation.

6.  A gastritis disability (or peptic ulcer disease) was not manifest in service and there is no link between the current disabilities and active service.

7.  GERD was not manifest in service and there is no link between the current disability and active service.


CONCLUSIONS OF LAW

1.  The September 1984 rating decision that denied entitlement to service connection for a psychiatric disability, however diagnosed, is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the September 1984 rating decision in relation to the Veteran's claim for entitlement to service connection for a psychiatric disability, however diagnosed, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A bilateral hearing loss disability was not incurred in service, is not otherwise related to service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  Service connection for dyslipidemia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  A gastritis disability (or peptic ulcer disease) was not manifest in service or within one year of separation from service and is not otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

7.  GERD was not manifest in service and is not otherwise related to service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letters to the Veteran in January 2013, August 2014, and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  In any case, as the psychiatric disorder claim is reopened herein such notice is moot.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that they wanted VA to obtain or that they felt were relevant to the claims.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided VA examinations for his bilateral hearing loss and gastrointestinal disabilities in January 2015.  In each case, the examiner provided a diagnosis and medical opinion with complete rationale based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, a physical examination, and appropriate diagnostic testing.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's bilateral hearing loss and gastrointestinal claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the dyslipidemia claim, as will be discussed in greater detail below, this claim is denied as a matter of law because dyslipidemia is a symptom and not a disability.  As such, no examination is necessary with respect to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.




New and Material Evidence

The Veteran claims that his currently diagnosed psychiatric disorders are due to service.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran originally was denied entitlement to service connection for a psychiatric disability, however diagnosed, in a September 1984 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for a psychiatric disability, however diagnosed, may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran contends that he has a current psychiatric disability as a result of his active service.  

The September 1984 rating decision denied entitlement to service connection for a psychiatric disability, however diagnosed, based on a finding that the Veteran did not have a psychiatric disability that could be linked to service.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs) and a March 1984 VA examination report.  During the March 1984 examination the Veteran reported that he had been nervous since service.  The Veteran reported other psychiatric symptoms that he did not directly attribute to service.  Following examination, the examiner diagnosed schizophrenic disorder, paranoid type, chronic, active.  

The Board finds that the evidence submitted since the September 1984 rating decision is new, relevant to a previous unestablished fact, and probative, as such, the claim is reopened.  In that regard, a July 2014 letter from the Veteran's private treating physician noted diagnoses of generalized anxiety disorder, major depressive disorder with psychotic features, and PTSD.  In addition, the physician concluded that the diagnosed psychiatric disorders were more probable than not secondary to his active service.

Thus, the Veteran has currently diagnosed psychiatric disorders with a medical opinion linking such disabilities to his service.  Thus, there is new evidence not of record at the time of the September 1984 rating decision that potentially supports the Veteran's psychiatric disorder claim.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current psychiatric disorders and his active service.  The evidence is new and material.

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Moreover, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system and peptic ulcers (including gastric ulcers), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss disability is the result of in-service noise exposure.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

Service personnel records show that the Veteran served as a U.S. Army military policeman including service in Hawaii.  In a March 2013 statement, the Veteran reported that he was sent to Vietnam in special volunteer groups and that his fellow soldiers were killed, no such service is indicated in his personnel records.  Therefore, the Board finds that the Veteran was not in combat nor was he exposed to high levels of noise other than routine small arms qualification firing in a training environment.  

In a February 1964 Report of Medical History, the Veteran denied a history of ear trouble.  In a July 1968 Report of Medical Examination, audiogram testing was noted to show that the Veteran's hearing acuity was within normal limits bilaterally, except at 4000 Hertz in the right ear, where hearing acuity was measured at 30 decibels.  In March 1969, the Veteran complained of right ear pain, but examination was within normal limits.  This was confirmed two days later.  In an August 1969 Report of Medical History prior to separation from service, the Veteran denied a history of ear trouble.  A contemporaneous Report of Medical History showed hearing acuity that continued to show some level of hearing loss in the right ear at 4000 Hertz (25 decibels), but did not represent a hearing loss disability for VA purposes.  Hearing acuity in all other frequencies was normal bilaterally.  In November 1969, the Veteran certified that there had been no change in his medical condition since his last examination.

A November 2012 private treatment record included the Veteran's report of hearing loss, but in the same record he denied tinnitus.  

A July 2014 letter from a private physician noted that since service the Veteran complained "of earaches, vertigo, tin[n]itus and hearing loss sec[o]ndary to high noises during military operations.  He uses earphones."  The letter also indicated diagnoses of bilateral deafness and tinnitus.

The Veteran was afforded a VA audio examination in January 2015.  The examiner noted review of the claims file.  The Veteran reported that he frequently had to ask people to repeat themselves and that his wife complained because he turned up the volume on the television too loud.  While working as a police officer, the Veteran had difficulty following verbal instructions.  Audiogram testing showed a bilateral hearing loss disability for VA purposes and the examiner diagnosed bilateral sensorineural hearing loss.  As to the etiology of the hearing loss disability, the examiner concluded that the right and left hearing loss disabilities were less likely as not caused by or the result of an event in service.  The rationale for the left ear was that the Veteran's separation examination included normal left ear hearing acuity.  As to the right ear, the examiner indicated that there was mild hearing loss at 4000 Hertz at entrance into service (30 decibels), but that at the same frequency hearing acuity was within normal limits at separation (25 decibels).  In addition, the examiner noted that it was well known that noise exposure caused either immediate hearing loss, as a result of noise trauma, or progressive hearing deficits during ongoing noise exposure.  No retroactive hearing effect was expected after years of being exposed to noise.  Therefore, as the Veteran's hearing acuity was normal on separation from service the current hearing loss disability was probably not related to in-service acoustic trauma.  As to the Veteran's tinnitus, the Veteran reported long-standing tinnitus beginning many years previously.  The examiner concluded that the etiology of the tinnitus was his bilateral hearing loss disability, as tinnitus was known to be a symptom associated with hearing loss.

During an April 2015 VA treatment visit, the Veteran denied tinnitus, vertigo, or hearing loss.  

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure from his service activities.

As an initial matter, the Board acknowledges the finding of hearing loss in the right ear at 4000 Hertz in July 1968; however, the 30 decibels did not represent a hearing loss disability for VA purposes and, as such, the Veteran will be presumed to have entered service in sound condition.  38 U.S.C.A. § 1111 (West 2014).  Moreover, as noted above and discussed below, the Veteran's hearing acuity at that frequency had improved by the time of separation from service and at no time prior to or during service was it measured at a decibel level that would constitute a hearing loss disability for VA purposes.  

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the January 2015 VA examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner concluded that it was not at least as likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service (other than at 4000 Hertz in the right ear, which had improved from the prior audiogram and still did not represent a hearing loss disability for VA purposes) and the lack of medical evidence supporting a finding of delayed-onset hearing loss.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability was related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither a hearing loss disability nor an organic disease of the nervous system was noted during service.  As outlined above, the medical evidence does not show a hearing loss disability for VA purposes until multiple decades after the Veteran's separation from service.  He did not have a hearing loss disability for VA purposes on separation from service and there is no demonstrable hearing loss disability until decades after separation from service.  

While the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's in-service noise exposure, the Board does not find that lay reports of a continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or was otherwise related to his service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the January 2015 VA examiner to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the VA medical opinions ultimately outweigh the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board has considered the July 2014 private physician's letter that appears to link the Veteran's current hearing loss disability to his in-service noise exposure.  Such an opinion appears to be based solely on the Veteran's lay representations and there is no evidence that the physician had access to the Veteran's service treatment records, including separation examination showing no hearing loss disability for VA purposes.  As the letter includes no rationale for the opinion expressed regarding the etiology of the Veteran's hearing loss disability (described therein as deafness), the Board affords the conclusions reached therein very little probative weight.  

In summary, the most probative medical evidence regarding the etiology of the Veteran's current bilateral hearing loss disability is the January 2015 VA examination report.  To the extent that the Veteran's contentions can be read as implicitly raising a claim of continuity of hearing acuity problems from service, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Tinnitus

The Veteran asserted that he had a tinnitus disability that was incurred during service.

As discussed in the bilateral hearing loss section above, the January 2015 VA examiner concluded that the tinnitus was less likely than not related to service, with the rationale that the tinnitus was secondary to the bilateral hearing loss disability.  The foregoing rationale, however, fails to consider whether the tinnitus was directly incurred in service or is otherwise related to that service.  During that examination, the Veteran reported longstanding tinnitus of many years.  Moreover, the July 2014 private physician's letter indicated that the Veteran had been experiencing tinnitus from service.  The Veteran has since clarified that he has been experiencing ongoing tinnitus from service.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309 (a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma, reports of tinnitus in service, and an indication of a continuity of symptomatology from service.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that entitlement to service connection is warranted. 

Dyslipidemia

The Veteran contends that his high cholesterol is related to service.  A July 2014 letter from a private treating physician indicated a diagnosis of dyslipidemia. 

Dyslipidemia is "abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood."  Dorland's Illustrated Medical Dictionary 586 (31st ed. 2012).  Hyperlipidemia is a "general term for elevated concentrations of any or all of the lipids in the plasma."  Id. at 903.  The Veteran's diagnosis of dyslipidemia only represents laboratory findings, and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While dyslipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  Accordingly, by law, the claim of service connection for dyslipidemia must be denied for lack of entitlement under the law, as this condition is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  
38 C.F.R. § 3.303.  The relevant facts with regard to this claim are not in dispute.  It is the law, not the evidence, which is dispositive of the claim for service connection for dyslipidemia.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Gastritis and GERD

The Veteran contends that he has multiple gastrointestinal disabilities due to his service, to include peptic ulcer disease / gastritis and GERD.

In a February 1964 Report of Medical History prior to enlistment included the Veteran's denial of frequent indigestion or stomach or intestinal problems.  He also denied a history of throat trouble.  In an August 1964 Report of Medical History, the Veteran reported occasional episodes of indigestion.  A contemporaneous examination in a Report of Medical Examination, however, was normal.  In September 1964, the Veteran complained of ongoing constipation and also reported a 3 day history of sore throat.  The impression was constipation due to anxiety and the sore throat was diagnosed as pharyngitis.  In a January 1965 Report of Medical History, the Veteran again reported a history of indigestion.  He also reported a history of stomach, liver, or intestinal trouble.  Specifically, the Veteran noted occasional sore throat (about 3 or 4 times) and diarrhea.  In September 1968, the Veteran complained of right lower quadrant pain that was determined to be of questionable etiology, but it was doubted to be appendicitis.  The next day the symptoms were diagnosed as probable viral gastroenteritis.  This was confirmed two days later.  In an August 1969 Report of Medical History prior to separation from service, the Veteran denied a history of frequent indigestion or throat, stomach, or intestinal trouble.  In November 1969, the Veteran certified that there had been no change in his medical condition since his last examination.  

In a July 2014 letter, the Veteran's private treating physician noted the Veteran's complaints of dyspepsia, pyrosis, flatulence, nausea, vomiting, and epigastric burning pain for which he was receiving treatment with poor control of the symptoms.  The physician noted diagnoses of peptic ulcer disease and GERD.  Although he provided conclusory opinions on the origin of several other disorders, he made no comment on the origin of the gastrointestinal disorders. 

The Veteran was afforded VA examinations in January 2015 for his gastritis and GERD claims.  The examiner discussed the Veteran's in-service abdominal and gastrointestinal problems.  The examiner noted diagnoses of chronic gastritis and GERD.  The Veteran reported about a 10 year history of heartburn and after reporting the problems to his physician was diagnosed with GERD.  In October 2010, an upper endoscopy showed chronic active gastritis.  Currently, the Veteran experienced acidity and reflux, with occasional epigastric pains, vomiting, and nausea.  As to whether there was a pre-existing gastrointestinal disability, the examiner noted that the service treatment records indicated the Veteran had been experiencing indigestion since 1964 and indicated that the symptoms could have represented symptoms of GERD or gastritis; however, there were no in-service incidents related to a GERD or gastritis disability during service.  As such, there was no evidence of aggravation of these disabilities during service.  The gastritis disability otherwise was less likely than not incurred in or caused by service.  The rationale noted that the Veteran's in-service symptoms were not compatible with gastritis or peptic ulcer disease.  There were non-specific gastrointestinal symptoms that represented acute and transient illnesses that resolved before the end of service.  

During an April 2015 VA treatment visit, the Veteran denied abdominal pain, nausea, vomiting, diarrhea, or constipation.  

Thus, during the appellate time period the Veteran has diagnoses of GERD, peptic ulcer disease, and gastritis.  Notably, the diagnoses noted by the private physician are not supported by any clinical observations or testing.  The critical question, therefore, is whether any of these disabilities were incurred in or are otherwise related to his service.  

As an initial matter, the Board recognizes that the Veteran reported a history of gastrointestinal trouble prior to entrance into service.  That said, the examination at service entrance included normal gastrointestinal findings.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any pre-existing gastrointestinal disability.  38 U.S.C.A. § 1111.  Moreover, the Board does not find that there is clear and unmistakable evidence of a pre-existing gastrointestinal disability, as the January 2015 VA examiner indicated that the Veteran's reports of pre-service troubles could have been manifestations of GERD, but that there was no evidence of GERD or an aggravation of the disability during service.  38 C.F.R. § 3.306 (2016).

The Board finds the opinions as to the etiology of the Veteran's gastrointestinal disabilities expressed in the January 2015 VA examination report of significant probative value.  The examinations were based on a review of the claims file, interview of the Veteran, and physical examination.  The examiner concluded that the Veteran did not have peptic ulcer disease based on the evidence of record and that it was not at least as likely as not that the Veteran's chronic gastritis was caused by or a result of an event in service.  The rationale noted that the Veteran's in-service symptoms were not compatible with a finding of gastritis or peptic ulcer disease.  Although the examiner did not specifically mention GERD in this opinion, from context it is clear that the foregoing rationale also would apply to GERD, as the examiner noted that there was no evidence of aggravation of GERD or incidents of GERD in service.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's gastrointestinal disabilities, including GERD, peptic ulcer disease, and gastritis are related to service.

As to the Veteran's contentions that his gastrointestinal disabilities were incurred in or are otherwise related to his service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the January 2015 VA examiner to be the most probative and credible evidence of record as to the relationship between such disabilities and his service.  Although the Veteran may be competent to report physically observable symptoms, such as reflux, heartburn, or stomach discomfort, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  The Board finds the Veteran's contentions particularly problematic as the evidence of record does not establish a continuity of related symptoms from service, as the Veteran reported only a 10 year history of related problems during his January 2015 VA examination.  As such, the Board is of the opinion that the VA medical opinions ultimately outweigh the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board has considered the July 2014 private physician's letter.  Although somewhat unclear because the medical opinion does not specifically reference the gastrointestinal disorders, it appears to link the Veteran's diagnosed peptic ulcer disease and GERD to his active service.  To the extent that the letter can be read to express such an opinion, the opinion appears to be based solely on the Veteran's lay representations and there is no evidence that the physician had access to the Veteran's service treatment records or the claims file in general, made detailed clinical observations, or performed any clinical testing.  As the letter includes no rationale for the opinion expressed regarding the etiology of the peptic ulcer disease and GERD, the Board affords the conclusions reached therein very little probative weight.  

In summary, the most probative medical evidence regarding the etiology of the Veteran's GERD, gastritis, and peptic ulcer disease is the January 2015 VA examination report.  The Veteran's representations are afforded significantly less probative weight, particularly given the lack of a continuity of symptomatology from service.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claims, and that service connection for gastritis / peptic ulcer disease and GERD is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

The application to reopen a claim for a psychiatric disability, however diagnosed, is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral hearing loss disability (claimed as bilateral deafness) is denied.

Entitlement to service connection for dyslipidemia is denied.

Entitlement to service connection for gastritis (claimed as peptic ulcer disease) is denied.

Entitlement to service connection for GERD is denied.


REMAND

As to the Veteran's remaining claims, the Board concludes that a remand is required for additional development.

In support of his claims, the Veteran submitted a July 2014 letter from his private treating physician.  The physician noted diagnoses that included: hypertensive cardiovascular disease, allergic rhinitis, chronic sinusitis, bronchial asthma, generalized anxiety disorder, major depression disease with psychotic features, PTSD, and seborrheic keratosis.  The physician concluded that the Veteran's diagnosed  disabilities were more probable than not secondary to his active service, that he was 100 percent disabled, and that his service-connected disabilities affected his ability to perform in a competitive work environment.  

The Board finds the foregoing opinion inadequate on which to base a grant of entitlement to service connection for these disabilities, as no rationale for the opinion expressed was provided.  That said, the opinion certainly suggests a relationship between the claimed disabilities and service, such that a VA examination is necessary because the Veteran has not been afforded an examination with respect to any of these claims.

In addition, the Board notes that the issues of entitlement to TDIU and SMC benefits are inextricably intertwined with the adjudication of the above claims, as a grant of benefits as to any of these claims would potentially impact the TDIU and SMC claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA psychiatric examination, to include an interview of the Veteran and any appropriate testing.  The electronic claims file should be made available to the examiner for review and the examiner should indicate that has been reviewed. 

The examiner should offer an opinion as to whether any diagnosed psychiatric disorder (to include PTSD, anxiety disorder, and depressive disorder) was incurred in or is otherwise related to service.  In reaching an opinion, the examiner should consider, and discuss to the extent necessary, the July 2014 letter from the Veteran's private treatment provider.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for appropriate VA examinations for his claimed hypertensive cardiovascular disease, allergic rhinitis, chronic sinusitis, skin disability, and asthma.  All examinations should include an interview of the Veteran and complete examination with any appropriate testing.  The electronic claims file should be made available to the examiner for review and the examiner should indicate that has been reviewed. 

The examiner should offer an opinion as to whether any diagnosed hypertensive cardiovascular disease, allergic rhinitis, chronic sinusitis, skin disability, and/or asthma disability was incurred in or is otherwise related to service.  In reaching an opinion, the examiner should consider, and discuss to the extent necessary, the July 2014 letter from the Veteran's private treatment provider.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


